Citation Nr: 1033618	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-34 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals on appeal 
from a decision of the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

PTSD is manifested by depression, detachment, loss of interest, 
irritability, sleep disturbance, nightmares, intrusive thoughts, 
hallucinations, and memory loss, with GAF scores ranging between 
40 and 62.  


CONCLUSION OF LAW

The criteria for a 50 percent initial evaluation, but no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.130; 
Diagnostic Code (DC) 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2009).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, since the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect entitlement 
to a higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2009).  The Board concludes that the disability has 
not significantly changed and a uniform rating is warranted.  

Under DC 9411, for PTSD, a 30 percent evaluation requires a 
showing of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and conversation 
normal), due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or the inability to establish and maintain 
effective relationships.  

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
See Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV)).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairments in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  

The Veteran has appealed the denial of a higher evaluation for 
PTSD, currently rated as 30 percent disabling.  This rating 
contemplates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.  To warrant a higher evaluation 
for PTSD, the evidence must approximate occupational and social 
impairment with reduced reliability and productivity.  

Based on a review of the evidence, the Board finds that a 50 
percent evaluation for PTSD is warranted.  In this regard, the 
Board notes that the evidence shows the Veteran has occupational 
and social impairments with reduced reliability and productivity.  
In the July 2009 VA examination, he reported ongoing symptoms of 
intrusive thoughts, hypervigilance, easy startle reflex, 
depression, anxiety, and poor sleep, all mild or moderate in 
nature.  He also reported difficulty focusing and concentrating.  

A private psychological evaluation of November 2009 noted the 
Veteran reported symptoms of agitation and anger, little interest 
in things, nightmares 4 to 5 times per week, recurrent intrusive 
thoughts, hypervigilance, auditory and visual hallucinations, 
crying spells, and panic attacks 2 to 3 times per week.  The 
physician noted that his working memory was totally impaired and 
his recent memory was moderately impaired, to the point of an 
inability to remember what he read.  

While at the July 2009 VA examination, there was no gross sign of 
a thought disorder, insight and judgment were adequate, and 
intellectual capacity was grossly intact.  However, the examiner 
noted that the Veteran complained of difficulty focusing and 
concentrating.  The Board finds that this evidence warrants a 50 
percent evaluation.  

The Board notes that a 50 percent evaluation is also consistent 
with the Veteran's GAF scores.  Although he was assigned a GAF 
score of 62 in July 2009, he was assigned a score of 40 in 
November 2009.  The Board finds that a GAF score of 40 is 
consistent with his treatment records and with the 50 percent 
evaluation.  Accordingly, a 50 percent evaluation is granted.  

The Board finds that the Veteran's PTSD more nearly approximates 
the criteria for a 50 percent evaluation and not a 70 percent 
evaluation because the evidence does not show occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

Specifically, the Veteran has consistently denied any suicidal 
and homicidal ideations or thoughts.  All examiners of record 
have found him competent to manage his financial resources, and 
have noted that he was able to independently perform the 
activities of daily living.  His speech has not been 
characterized as illogical, obscure, or irrelevant.  His hygiene 
and personal appearance have been described as adequate.  

Also, although the Veteran has reported problems with detachment 
and loss of interest, at the July 2009 VA examination, he stated 
that he did not have any major issues in his marriage of over 30 
years' duration.  Further, while he reported that he felt on edge 
in public places, he also reported he socialized once a week and 
went to church two or three times per week.  

Although he has reported some panic attacks and depression, these 
symptoms did not interfere with his ability to function 
independently or appropriately.  He has also denied any major 
anger issues, legal problems related to his PTSD, and impaired 
impulse control.  Finally, at his July 2009 examination, he 
reported that he worked 30 hours per week as a diary farm worker 
without any major problems and managed his own farm for 10 hours 
per week.  

Examinations have revealed no obsessional rituals.  Although his 
working memory was poor, his recent memory is adequate.  
Moreover, thought processes were reported as showing no gross 
sign of a thought disorder and he was consistently oriented to 
person, place and time.  The above does not warrant the next 
higher 70 percent rating.  

The Board has also considered his statements that his disability 
warranted a higher evaluation.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive and unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability according to 
the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the 
Veteran's PTSD has been provided by the medical personnel who 
have examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  As such, the Board finds these records to be more 
probative than the Veteran's subjective evidence of complaints of 
more intense symptomatology.  

In sum, after a careful review of the evidence of record, the 
Board finds that a 50 percent rating, but no more, is warranted.  

Further, in light of the holding in Fenderson, the Board has 
considered whether the Veteran is entitled to a "staged" rating 
for PTSD. The Board has not found variation in his symptomatology 
or clinical findings that would warrant the assignment of a 
staged rating.  Based upon the record, the Board finds that at no 
time during the claim has his PTSD been more disabling than as 
currently rated.  

The Board has further considered the provisions of 38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign 
an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue is either raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and Pension, 
is authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, the evidence does not show that the Veteran's 
disability has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  Specifically, frequent periods of hospitalization 
have not been shown with regard to PTSD.  Further, he has part-
time employment on another's farm and works on his own farm.  

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R.           § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Hence, referral for 
assignment of an extraschedular evaluation is not warranted in 
this case.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009) 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record 1) that is necessary to 
substantiate the claim; 2) that VA will seek to provide; and 3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate the claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's current claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, and additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed 
under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records and he was afforded VA 
examinations in July 2009 and December 2007.  The Board notes 
that the VA examination reports contains sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and are 
adequate for purposes of this appeal.  The Board finds that no 
additional assistance is required to fulfill the VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of VA's 
notices or other development.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  


ORDER

An initial evaluation of 50 percent, but no more, for PTSD is 
granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


